Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The previously discussed limitations of claims 17 and 18 remain interpreted under 35 U.S.C 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel (U.S. Patent Application Publication No. 2018/0130253), referred herein as Hazel, in view of Howson et al. (U.S. Patent Application Publication No. 2017/0069132), referred herein as Howson.
Regarding claim 1, Hazel teaches a method of tiling primitives in a tile based graphics processing system in which a rendering space is divided into a plurality of tiles, (para 250, lines 1-5) the method comprising: generating a multi-level hierarchy of tile groups, each level of the multi-level hierarchy comprising one or more tile groups comprising one or more of the plurality of tiles (para 295, lines 5-15; paras 395 and 397); receiving information identifying each of a plurality of primitive blocks, each primitive block comprising geometry data for one or more primitives, and associating each of the plurality of primitive blocks with one or more of the tile groups up to a maximum number of tile groups such that if at least one primitive of a primitive block falls, at least partially, within the bounds of a tile, the primitive block is associated with at least one tile group that includes that tile (para 122; para 292, lines 1-8; para 293; paras 377 and 385; para 386, lines 1-6; pp 395); and generating a control stream for each tile group based on the associations (para 296, lines 1-6; paras 399 and 400).  Hazel does not explicitly teach the method, wherein each control stream comprises a primitive block entry for each primitive block associated with the corresponding tile group.
Howson teaches a method of tiling primitives in a tile based graphics processing system, comprising generating a hierarchy of tile primitive information, receiving information identifying primitive blocks, and associating primitive blocks with tiles (para 75, lines 1-9; para 76; para 103, lines 1-7; para 107, lines 4-9; para 110), and further comprising generating a control stream based on the associations, wherein each control stream comprises a primitive block entry for each primitive block associated with the corresponding tile (para 77, the last 10 lines; para 78, lines 1-5; para 80, lines 1-10).  It would have been obvious to one of ordinary skill in the art to utilize such primitive block entries because as known in the art, and taught by Howson, this helps to avoid performing unnecessary graphics processing on primitives that the control stream indicates will not ultimately be rendered, thereby improving the speed and efficiency with which graphics data can be processed (see Howson, para 67, lines 1-19).
Regarding claim 2, Hazel in view of Howson teaches the method of claim 1, wherein the maximum number of tile groups is one (Hazel, fig 3; para 251; para 295, lines 5-15; para 396; where all tiles are in one group at the lowest level).
Regarding claim 3, Hazel in view of Howson teaches the method of claim 1, wherein associating a primitive block with one or more of the tile groups comprises: identifying an axis-aligned bounding box in the rendering space that encompasses the one or more primitives of the primitive block; and associating the primitive block with a smallest tile group whose one or more tiles encompass the bounding box (Hazel, para 115; para 293, lines 6-14; para 326, the last 6 lines para 344; Howson, para 107, lines 4-29; para 109, lines 1-13).
Regarding claim 4, Hazel in view of Howson teaches the method of claim 1, wherein the maximum number of tile groups is greater than one (Hazel, para 295, lines 5-15; paras 395 and 397).
Regarding claim 5, Hazel in view of Howson teaches the method of claim 1, wherein associating a primitive block with one or more of the tile groups comprises: identifying an axis-aligned bounding box in the rendering space that encompasses the one or more primitives of the primitive block; and associating the primitive block with a smallest set of one or more tile groups whose one or more tiles encompass the bounding box (Hazel, para 115; para 293, lines 6-14; para 326, the last 6 lines para 344; Howson, para 107, lines 4-29; para 109, lines 1-13).
Regarding claim 6, Hazel in view of Howson teaches the method of claim 5, wherein each tile group in the set of one or more tile groups is at a same level of the hierarchy (Hazel, para 295, lines 5-15; paras 395 and 396).
Regarding claim 7, Hazel in view of Howson teaches the method of claim 5, wherein the set of one or more tile groups comprises a plurality of tile groups and at least two of the tile groups in the set are at different levels of the hierarchy (Hazel, para 295, lines 5-15; paras 395 and 397).
Regarding claim 8, Hazel in view of Howson teaches the method of claim 1, wherein each primitive block entry comprises information identifying the corresponding primitive block (Howson, para 77, the last 10 lines; para 78, lines 1-5; para 80, lines 1-10).
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the hardware, which is disclosed in Hazel, para 229); thus they are rejected on similar grounds.
Regarding claim 18, Hazel teaches a control stream decoder for use in a graphics processing system in which a rendering space is subdivided into a plurality of tiles, each tile forming part of at least two different tile groups of different sizes, the control stream decoder (para 250, lines 1-5; para 295, lines 5-15; paras 395 and 397) comprising: control stream fetch logic configured to fetch a control stream for each tile group that a current tile forms part of, each control stream comprising bounding box information identifying a bounding box that encompasses the one or more primitives (para 115; para 293; para 296, lines 1-6; paras 344 and 377); and a control stream analyser configured to, for each fetched control stream: if the control stream comprises at least one entry, for each entry: determine from the bounding box information whether the current tile falls within the bounding box, and in response to determining that the current tile does not fall within the bounding box, determine that a primitive block is not relevant to rendering the current tile (paras 96 and 122; para 293, lines 6-14; para 326, the last 6 lines; para 344).  Hazel does not explicitly teach the decoder, wherein the control stream comprises none, one, or more than one primitive block entries, each primitive block entry comprising information identifying a primitive block comprising geometry data for one or more primitives.
Howson teaches a method of tiling primitives in a tile based graphics processing system, comprising generating a hierarchy of tile primitive information, receiving information identifying primitive blocks, and associating primitive blocks with tiles (para 75, lines 1-9; para 76; para 103, lines 1-7; para 107, lines 4-9; para 110), and further comprising generating a control stream based on the associations, wherein the control stream comprises none, one, or more than one primitive block entries, each primitive block entry comprising information identifying a primitive block comprising geometry data for one or more primitives (para 77, the last 10 lines; para 78, lines 1-5; para 80, lines 1-10).  It would have been obvious to one of ordinary skill in the art to utilize such primitive block entries because as known in the art, and taught by Howson, this helps to avoid performing unnecessary graphics processing on primitives that the control stream indicates will not ultimately be rendered, thereby improving the speed and efficiency with which graphics data can be processed (see Howson, para 67, lines 1-19).
Regarding claim 20, Hazel in view of Howson teaches a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform the method (Hazel, para 219) as set forth in claim 1 (see the citations pertaining to claim 1, above).


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hazel, in view of Howson, and further in view of Paltashev et al. (U.S. Patent Application Publication No. 2017/0372509), referred herein as Paltashev
Regarding claim 14, Hazel in view of Howson teaches the method of claim 1, but does not explicitly teach the method, wherein each tile group of level k comprises a hk x hk block of tiles, wherein h is an integer greater than one, k is an integer between 0 to N - 1, and N is a number of levels in the hierarchy.
Paltashev teaches a method for tiling primitives, comprising generating a multi-level hierarchy of tile groups and identifying a bounding box that encompasses one or more primitives (para 21, the last 6 lines; para 31, lines 1-11; para 32), wherein each tile group of level k comprises a hk x hk block of tiles, wherein h is an integer greater than one, k is an integer between 0 to N - 1, and N is a number of levels in the hierarchy (fig 3; para 22, lines 6-9; para 27, lines 6-21).  It would have been obvious to one of ordinary skill in the art to utilize this tile group structure because as known in the art, and taught by Paltashev, this enables the graphics processing system to cull primitives that do not need further processing, thus reducing the workload of downstream entities in the pipeline (see, for example, Paltashev, para 36, lines 1-6 and the last 10 lines).
Regarding claim 15, Hazel in view of Howson teaches the method of claim 1, but does not explicitly teach the method, wherein each tile group of level j comprises n tile groups of level j - 1 wherein n is an integer greater than one, j is an integer between 1 and N - 1, and N is a number of levels in the hierarchy.
Paltashev teaches a method for tiling primitives, comprising generating a multi-level hierarchy of tile groups and identifying a bounding box that encompasses one or more primitives (para 21, the last 6 lines; para 31, lines 1-11; para 32), wherein each tile group of level j comprises n tile groups of level j - 1 wherein n is an integer greater than one, j is an integer between 1 and N - 1, and N is a number of levels in the hierarchy (fig 3; para 22, lines 6-9; para 27, lines 6-21).  It would have been obvious to one of ordinary skill in the art to utilize this tile group structure because as known in the art, and taught by Paltashev, this enables the graphics processing system to cull primitives that do not need further processing, thus reducing the workload of downstream entities in the pipeline (see, for example, Paltashev, para 36, lines 1-6 and the last 10 lines).
Regarding claim 16, Hazel in view of Howson teaches the method of claim 1, but does not explicitly teach the method, wherein each tile group at a lowest level of the hierarchy comprises only a single tile of the plurality of tiles.
Paltashev teaches a method for tiling primitives, comprising generating a multi-level hierarchy of tile groups and identifying a bounding box that encompasses one or more primitives (para 21, the last 6 lines; para 31, lines 1-11; para 32), wherein each tile group at a lowest level of the hierarchy comprises only a single tile of the plurality of tiles (fig 3; para 22, lines 6-9; para 27, lines 6-21).  It would have been obvious to one of ordinary skill in the art to utilize this tile group structure because as known in the art, and taught by Paltashev, this enables the graphics processing system to cull primitives that do not need further processing, thus reducing the workload of downstream entities in the pipeline (see, for example, Paltashev, para 36, lines 1-6 and the last 10 lines).


Allowable Subject Matter
Claims 9-13 and 19 remain objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 7 of the Applicant’s Remarks, with respect to the claim interpretation under 35 U.S.C. 112(f), Applicant does not rebut the claim interpretation, nor have the claims been amended such that the claim interpretation is overcome.  Accordingly, the previously discussed limitations remain interpreted under 35 U.S.C. 112(f).

Applicant's arguments with respect to the prior art rejections have been fully considered, but they are not persuasive.
On page 10 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Hazel determines what geometry could cast a shadow on a tile, but does not teach what primitives fall within the bounds of a tile.  The Examiner respectfully disagrees with this argument.  There are a few manners in which Hazel teaches this feature, but one simple example in the citations is that in order to make this determination, Hazel constructs a list of occluding primitives which could affect the tile; this alone teaches one interpretation of primitives falling within the bounds of a tile.  Additionally, however, Hazel states that the determination can be made on the basis that a primitive occludes the tile when it intersects a light source bounding frustum for the tile (see, for example para 293).  Hazel discloses that this frustum is determined by taking the minimum and maximum depth values for the tile, and then constructing a frustum that contains all of the visible geometry in the tile, as well as the specular region of the light source (see, for example, para 290 and figure 5).  This defined frustum is another interpretation of “bounds of the tile” and Hazel explicitly teaches determining if primitives are within these bounds.  Indeed, Hazel even uses the exact phrase “tile bounds” to describe this feature (see, for example, para 395). Finally, it is separately noted that Howson also explicitly discloses primitives that are positioned “at least partially within the tile” (see, for example, para 75, lines 1-9).  Accordingly, the Examiner respectfully submits that the prior art teaches this limitation.
On page 11 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Hazel teaches using a hierarchy for the tile light source bounding frustrums and for subsets of primitives, but does not teach a multi-level hierarchy of tile groups.   The Examiner respectfully disagrees with this argument.  Contrary to Applicant’s assertion, Hazel does not “simply refer to the...hierarchy of bounding volumes.”  Rather, Hazel explicitly describes the “tile hierarchy” where primitives are tested against sets of tiles, and describes that the hierarchy has multiple levels (see, for example paras 396 and 397).  Even absent this hierarchy of tile groups, it is additionally noted that Applicant’s claims broadly require “one or more” tile groups comprising “one or more” tiles and that a primitive block may comprise “one or more” primitives.  The specification also describes that a tile group may comprise a single tile (specification, para 82 states, “tiles may be divided into groups of N x M tiles, wherein N and M are integers greater than or equal to 1”).  (Emphasis added.)  Accordingly, claim 1 includes subject matter where there is just one “group” comprising a single tile, and one primitive in a “block.”  This single tile hierarchy and primitive relationship is well-known, and also clearly disclosed in Hazel.  Thus, the Examiner respectfully submits that the prior art teaches this limitation.
On page 11 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that even if the hierarchy were understood as a hierarchy of tile groups, a list of primitives is only generated per tile, not for each tile group.  The Examiner respectfully disagrees with this argument.  At the outset, Hazel describes tile pairs in the hierarchy, among other features and is thus not limited to single tiles.  Regardless, the generation of the primitive lists is not germane as to whether Hazel teaches a hierarchy of tile groups.  Additionally, even if Hazel was limited to generating a list per tile, it is again noted that Applicant’s claims and specification explicitly state that a tile group may comprise just a single tile (in claim 1, “one or more tile groups comprising one or more of the plurality of tiles” and in the specification, para 82 states, “tiles may be divided into groups of N x M tiles, wherein N and M are integers greater than or equal to 1”).  (Emphasis added.)  Thus even within Applicant’s assertions Hazel would still teach the claimed subject matter.  Thus, the Examiner respectfully submits that this argument does not draw out any differences between the prior art and the claimed subject matter.
On page 11 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Howson does not teach a multi-level hierarchy of tile groups or generating a control stream for each tile group.  The Examiner respectfully submits that Howson is not relied upon to teach the tile group hierarchy, as this is disclosed by Hazel.
On page 12 of the Applicant's Remarks, with respect to claim 1, the Applicant argues that Howson describes information indicating how to group graphics items into primitive blocks, but does not disclose that the control stream itself comprises a primitive block entry.  The Examiner respectfully disagrees with this argument.  It is first noted that there are myriad interpretations of the term “entry,” multiple of which can be seen in Howson.  The citations to Howson describe that the control stream includes identifiers that indicate which primitive items from blocks of graphics data (primitive) items are used for rendering a tile.  This clearly teaches a primitive block “entry” for each primitive block associated with the tile.  Additionally, Howson then continues by stating that sideband information including primitive block grouping information can be passed with the control stream, and that the primitive blocks are combined with the control stream.  This also teaches a primitive block “entry” in the control stream.  Finally, it is separately noted that a control stream “comprising” a primitive block entry does not specify a particular location for the entry or how the data is arranged, thus, even if the term “sideband information” was relevant here, it would not preclude teaching of this feature.  Accordingly, it is respectfully submitted that the prior art teaches this feature.
On pages 12 and 13 of the Applicant's Remarks, the Applicant argues that the remaining prior art does not cure the deficiencies of Hazel and Howson, that the remaining independent claims are not taught by the prior art for reasons similar to those discussed in regard to claim 1, and that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613